Citation Nr: 1717297	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-17 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2017.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Service connection was previously denied for a low back disorder and hearing loss by rating decisions promulgated in November 2002 and March 2007.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.

2.  The evidence received since the last prior denial of service connection for low back disorder and hearing loss was not previously submitted to agency decisionmakers, relates to unestablished facts necessary to substantiate these claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating these claims.

3.  A pre-existing low back disorder was noted at the time of the Veteran's entry into active service.

4.  The competent and credible evidence of record reflects the Veteran's pre-existing low back disorder was aggravated during active service, resulting in his current degenerative joint disease of the lumbar spine.

5.  Right ear hearing loss had its onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted to reopen the claim of entitlement to service connection for a low back disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  New and material evidence having been submitted to reopen the claim of entitlement to service connection for right ear hearing loss, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for a grant of service connection for degenerative joint disease of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).

4.  The criteria for a grant of service connection for a hearing loss disability of the right ear are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Matters

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

New and Material Evidence

Service connection was previously denied for a low back disorder and hearing loss by rating decisions promulgated in November 2002 and March 2007.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.  Further, it does not appear new and material evidence was physically or constructively of record within the appeal period of those decisions.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Consequently, these decisions are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The evidence of record at the time of the last prior denial for both the low back disorder and hearing loss included statements from the Veteran, his service treatment records, and various post-service medical records.  The RO in the November 2002 rating decision denied service connection for the low back based upon a finding it was a pre-existing disability that was not aggravated during service.  Service connection was denied for hearing loss, in essence, because it was determined there was no evidence of a hearing loss disability.  The March 2007 rating decision found that new and material evidence had not been received to reopen either claim.

The evidence received since the last prior denial includes additional statements from the Veteran, his testimony at the February 2017 hearing, and additional post-service medical records.  Among other things, the Board observes that the Veteran's testimony provides additional details regarding the nature and etiology of his claimed low back and hearing loss disabilities.  For example, he testified to the effect that his low back problems increased in severity while on active duty, following an in-service injury.  In short, his testimony indicates his low back was aggravated during service.  He also indicated that he developed recurrent hearing problems of both ears while on active duty.  The Veteran is competent, as a lay person, to describe such a back injury as well as recurrent back and hearing problems.  Further, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the Board observes there is competent medical evidence that reflects the Veteran has a hearing loss disability of the right ear as defined by 38 C.F.R. § 3.385, which goes to the original denial of that claim.

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for low back disorder and hearing loss was not previously submitted to agency decisionmakers, relates to unestablished facts necessary to substantiate these claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating these claims.  As such, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and these claims are reopened.

Adjudication of the Veteran's appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claims.  In the adjudication that follows, the presumption that the evidence submitted to reopen the claims are true without regard to the other evidence already of record no longer applies.

Analysis - Low Back

Initially, the Board observes that a pre-existing low back disorder was noted at the time of the Veteran's entry into active service.  Specifically, the summary of defects and diagnoses section of his January 1967 pre-induction examination noted chronic lumbosacral strain, mild, not considered disabling (NCD).  On the concurrent Report of Medical History, the Veteran checked the box to indicate recurrent back pain, and it was indicated he sustained a back injury as a result of a motor vehicle accident.

Where a preexisting disease or injury is noted on the entrance examination, 38 U.S.C.A. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  See also 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under 38 U.S.C.A. § 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Board acknowledges that a March 2016 VA examination, which diagnosed the current disability as degenerative joint disease of the lumbar spine, included an opinion against the pre-existing low back disorder being aggravated while on active duty.  However, as already noted, the Veteran testified that his back problems increased in severity following an in-service injury, and the Board finds he is competent to describe such an injury and recurrent symptoms.  Moreover, the Board finds his testimony on these matters to be credible.

The Board notes that while the pre-existing low back disorder was labeled NCD at his pre-induction examination he was treated for back problems to include in July and August 1967.  Further, the pre-existing condition was identified as chronic lumbosacral strain on the 1967 pre-induction examination, and the service treatment records reflect X-rays found evidence of "old compression fractures" at D12, L1, and L2.  Moreover, the January 1967 Report of Medical History reflects the Veteran did not use a back brace, but by the time of the May 1969 separation examination the concurrent Report of Medical History reflects he regularly used a brace due to his low back.  As such, it provides supporting evidence that the low back problems increased in severity while on active duty.  The March 2016 VA examiner adequately took the Veteran's competent and credible testimony into account when evaluating this claim, or the fact that the record shows he started to regularly use a back brace while on active duty.

In addition, the Board notes that the Veteran has submitted private medical statements from a Dr. J, dated in January 2017, and a Dr. D, dated in May 2014, which relates the etiology of his current low back disorder to his competent and credible account of an in-service injury in 1967.  Granted, it does not appear that either of these clinicians explicitly noted the fact the Veteran had a low back disorder which pre-existed service.  Nevertheless, their opinions do support a finding that the current disability is consistent with the nature of the in-service injury, which does indicate the pre-existing disability could have been aggravated as a result thereof.  As such, the Board finds the competent and credible evidence of record reflects the Veteran's pre-existing low back disorder was aggravated during active service, resulting in his current degenerative joint disease of the lumbar spine.  Therefore, service connection is warranted for this disability.

Analysis - Right Ear Hearing Loss

Initially, the Board notes that the Veteran did have evidence of hearing loss pursuant to Hensley, supra, on his January 1967 pre-induction examination.  Specifically, audiological evaluation conducted as part of that examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
--
25
LEFT
25
20
20
--
15

Nevertheless, these results do not reflect a hearing loss disability of either ear as defined by 38 C.F.R. § 3.385.  Further, there is evidence of a threshold shift for both ears by the time of his separation from active duty.  Audiological evaluation on his May 1969 separation examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
--
35
LEFT
10
10
15
--
30

The Board observes that a March 2016 VA audio examination included opinions to the effect that the threshold shift for the left ear reflected the current hearing loss disability of that ear was incurred in service, but the threshold shift for the right ear did not support such a finding.  However, it is noted that neither ear demonstrated a hearing loss disability pursuant to 38 C.F.R. § 3.385, and there was no evidence of such until years after service.  Moreover, it does not appear the examiner adequately took into account the Veteran's report that he developed recurrent hearing problems while on active duty.  The Veteran's testimony to this effect has already been found competent, and the Board also finds it to be credible.  

The Board further notes that a private medical records from a Dr. L, dated in January 2017, indicates that there was no reasonable way to determine what percentage of the Veteran's current hearing loss would be secondary to his hearing loss 47 years ago when he was discharged from service.  Although this statement does not explicitly relate the etiology of the current right ear hearing loss disability to service, it does indicate Dr. L found the Veteran's account of hearing problems since service to be credible.  Moreover, as Dr. L could not relate the percentage of the current hearing loss to service due essentially to the lack of pertinent medical records for years after service, it does not appear the March 2016 VA examiner could reasonably conclude that the right ear hearing loss disability was not related to service particularly in light of the Veteran's competent and credible testimony of recurrent problems since service.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent and credible evidence of record reflects it is at least as likely as not his current hearing loss disability of the right ear developed as a result of his active service.  Consequently, service connection is warranted for that disability.



ORDER

New and material evidence having been submitted to reopen the claim of entitlement to service connection for a low back disorder, the claim is reopened.  

New and material evidence having been submitted to reopen the claim of entitlement to service connection for right ear hearing loss, the claim is reopened.  

Service connection for degenerative joint disease of the lumbar spine is granted.

Service connection for a hearing loss disability of the right ear is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


